     Case 4:20-cv-02388 Document 1 Filed on 07/07/20 in TXSD Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

BRENT C. OXLEY, an individual,                 §
                                               §
              Plaintiff,                       §
                                               §
v.                                             §
                                               §     CIVIL ACTION NO. CV-20-2388
PUNEET AGARWAL A/K/A                           §
PUNIT AGARWAL, an individual,                  §
                                               §
              Defendant.                       §
                                               §

                               VERIFIED COMPLAINT

      COMES NOW Plaintiff, Brent C. Oxley (“Oxley”), by and through his counsel, and

for his causes of action against Defendant, Puneet Agarwal a/k/a Punit Agarwal

(“Agarwal”), alleges and states as follows:

                                        PARTIES

      1.      Oxley is a citizen of Texas and operates his domain business in and around

Harris County, Texas.

      2.      Agarwal is a citizen of India, residing in Dehli.

                            JURISDICTION AND VENUE

      3.      Jurisdiction and venue are proper in this Court, pursuant to 28 U.S.C. § 1332.

Oxley is a citizen of Texas. Agarwal is a citizen of India. Thus, complete diversity exists

between the parties.
     Case 4:20-cv-02388 Document 1 Filed on 07/07/20 in TXSD Page 2 of 13




         4.     The amount in controversy exceeds the sum of $75,000.00, exclusive of costs

and interest.

         5.     Venue is proper in the Southern District of Texas pursuant to 28 U.S.C. §

1391 because it is where a substantial part of the events giving rise to the claims occurred.

         6.     This Court may exercise personal jurisdiction over Agarwal because

Agarwal has reached out to and purposely availed himself of the forum state by initiating,

and continuously engaging in, contacts with Oxley, a citizen of the forum state, in an effort

to, among other things, act as a broker in the purchase, registration, and sale of various

domain names and has engaged in extortionist behavior against Oxley to achieve such

goals.

                                STATEMENT OF FACTS

         7.     Oxley is an established entrepreneur who gained notoriety for founding

HostGator.com LLC (“HostGator”), a web hosting service, in 2002. Over the following

years, Oxley grew and expanded both HostGator’s business and physical presence. Since

the sale of HostGator, Oxley has continued to operate in the web services field, including,

but not limited to, the purchase and sale of domain names, which often total in excess of

$10,000,000 annually.

         8.     Agarwal operates as a broker who arranges the purchase and sale of domain

names in exchange for a commission.

         9.     In February 2018, Agarwal, aware of Oxley’s identity through HostGator,


                                              2
     Case 4:20-cv-02388 Document 1 Filed on 07/07/20 in TXSD Page 3 of 13




initiated contact with Oxley through an email offering to help Oxley in the sale of his

premium domain names.

       10.    From April 2018 through August 2018, Agarwal assisted Oxley in the

purchase of three domain names: Devote.com, Demolish.com, and Admirer.com. In

connection with each purchase, the parties would negotiate a commission for Agarwal in

the form of either a direct payment to Agarwal or a payment to GoDaddy.com, LLC

(“GoDaddy”), the domain registrar used by the parties in this matter, for renewal fees for

domain names owned by Agarwal personally.            No written contract establishing an

exclusive brokerage relationship was ever entered into between the parties.

       11.    Despite no further commissions being due and no contractual obligation

requiring Oxley to do so, on or around August 26, 2018, Agarwal requested that Oxley

assist him in renewing more domain names owned by Agarwal. In response, Oxley agreed

to advance $5,000 to Agarwal for the requested renewals and asked for an accounting of

all transactions between the parties as of that date. Agarwal responded that the

commissions for the purchases of Devote.com, Demolish.com, and Admirer.com and the

$5,000 advance constituted all of the transactions between the parties as of that date.

       12.    In October 2018, Oxley, in an attempt to help Agarwal garner some

commissions, requested that Agarwal submit a bid on behalf of Oxley for the purchase of

Memo.com, Flute.com, and Piano.com despite Memo.com and Piano.com having been

previously offered for sale to Oxley not as a result of any efforts by Agarwal. However,


                                             3
     Case 4:20-cv-02388 Document 1 Filed on 07/07/20 in TXSD Page 4 of 13




due to the high price that was received in response to Oxley’s bid, Oxley and Agarwal

agreed that, if Oxley purchased the domain names, the commission due on purchase

(approximately $31,000) (the “Oxley Commission”) would be paid to Oxley.

       13.    Nonetheless, seeking to build a side business venture with Agarwal, Oxley,

upon purchasing Memo.com, Flute.com, and Piano.com, instructed Agarwal to take the

Oxley Commission and use it to purchase premium Indian domain names, which would be

subject to Oxley’s pre-approval and held in Oxley’s account with GoDaddy. Any proceeds

from the sale of such domain names would then be split 50/50 between the parties.

       14.    Despite this understanding and Oxley’s express instruction to Agarwal not to

use the Oxley Commission for Agarwal’s personal needs, Agarwal admitted to Oxley that

Agarwal had spent the Oxley Commission on family debts, taxes, and personal excesses,

including, but not limited to, drugs, alcohol, a luxury hotel, and the services of a prostitute.

A true and correct copy of the Facebook Messenger chat transcripts containing such

admission is attached hereto as Exhibit 1.

       15.    From December 2018 through February 2019, Agarwal, now out of money

and desperate not to return to his home in Alwar, continued to contact Oxley, requesting a

monthly salary for his living expenses in Delhi as well as renewal payments for his domain

names in exchange for attempting to broker deals for the purchase and sale of Oxley’s

domains. Oxley refused.

       16.    Thereafter, beginning with messages sent to Oxley in late February 2019,


                                               4
     Case 4:20-cv-02388 Document 1 Filed on 07/07/20 in TXSD Page 5 of 13




Agarwal’s rhetoric escalated, blaming Oxley for failures to pay his rent and renew domain

names, suggesting that all of his renewal fees could be paid if only Oxley would provide

him with the CVV to Oxley’s credit card which Agarwal had previously told Oxley that he

had deleted from his account, and claiming that he would have to have his father sell his

factory in order to pay Oxley back for the Oxley Commission.

       17.     In furtherance of this rhetoric, on July 9, 2019, Agarwal sent a series of

messages via Facebook Messenger to Oxley, blaming Oxley for the loss of Agarwal’s

domain names due to Oxley’s refusal to advance money to Agarwal not in connection with

an earned commission. In the same series of messages, Agarwal also threatened to file a

lawsuit against Oxley to “show [Oxley] how it feels when [his] domain will be in [his]

account but [he] will not be the owner.” A true and correct copy of this series of messages

is attached hereto as Exhibit 2.

       18.     On or around September 13, 2019, Oxley became aware that Agarwal,

without authorization, had charged Oxley’s credit card for renewal of Agarwal’s personal

web domains in the amount of $30,000 and contacted GoDaddy who unwound the

transaction.

       19.     As a result of Oxley’s refusal to allow Agarwal to charge $30,000 to his

credit card for renewal of Agarwal’s personal domains and to advance money to Agarwal

not in connection with an earned commission, Agarwal followed through on his threat from

July 9, 2019 and filed suit against Oxley and an Indian affiliate of GoDaddy, GoDaddy


                                            5
     Case 4:20-cv-02388 Document 1 Filed on 07/07/20 in TXSD Page 6 of 13




India Web Services, Pvt. Ltd. (“GoDaddy India”), in the Alwar District Court in India,

Filing No. 858/2019, on November 15, 2019 (the “Indian Litigation”), alleging, without

any evidence, that Oxley and Agarwal had entered into an exclusive brokerage agreement

pursuant to which Agarwal was owed a commission upon Oxley’s purchase and sale of

any domain name and that GoDaddy India was liable for allowing these transactions to

occur without Agarwal receiving his commission.

       20.    However, instead of attempting to obtain jurisdiction over Oxley in India and

resolve any issues in court, Agarwal filed the Indian Litigation, naming GoDaddy India as

a defendant, solely to induce GoDaddy to lock Oxley’s registered domains, depriving

Oxley of the ability to sell or renew any of those domains. A true and correct copy of

emails dated April 1, 2020 from Agarwal to Oxley evidencing Agarwal’s threat to employ

a similar strategy in filing litigation against GoDaddy in order to lock domains owned by

Oxley which are not included in the Indian Litigation is attached hereto as Exhibit 3.

       21.    In fact, Oxley did not become aware of the Indian Litigation until he

contacted GoDaddy by e-mail after logging on to his GoDaddy account on January 9, 2020

to find several of his domains locked. A true and correct copy of this e-mail is attached

hereto as Exhibit 4.

       22.    To this date, more than seven months after the filing of the Indian Litigation,

Agarwal has never attempted service on Oxley. A true and correct copy of the case status

for the Indian Litigation as of July 7, 2020 is attached hereto as Exhibit 5.


                                              6
     Case 4:20-cv-02388 Document 1 Filed on 07/07/20 in TXSD Page 7 of 13




       23.    Despite no order or injunction ever being issued by the Court presiding over

the Indian Litigation, as a direct result of its filing, GoDaddy, pursuant to Section 14 of the

Universal Terms of Service Agreement between GoDaddy and Oxley1, locked the

following domain names owned by Oxley: Piano.com, Flute.com, Memo.com,

Admirer.com,      Darm.com,      Devote.com,       Demolish.com,     Emir.com,     Vtok.com,

Vandalize.com, LoanTap.com, Advise.com, Message.com, Distribute.com, Detect.com,

Jewel.com, Dust.com, Bonjour.com, Viaje.com, CIA.com, Drone.com, Item.com,

Valentine.com, Bride.com, Hybrid.com, and Athlete.com (each an “Oxley Domain” and,

collectively, the “Oxley Domains”).

       24.    Since the filing of the Indian Litigation and the locking of the Oxley

Domains, Oxley has received offers for the purchase of an Oxley Domain in excess of

$5,000,000.00.




1
  Section 14 of the Universal Terms of Service Agreement between GoDaddy and Oxley
(the “Contract”) allows GoDaddy “to deny, cancel, terminate, suspend, lock, or modify
access to (or control of) any Account or Services (including the right to cancel or transfer
any domain name registration) for any reason (as determined by GoDaddy in its sole and
absolute discretion), including, but not limited to the following: . . . (vii) to defend any
legal action or threatened legal action without consideration for whether such legal action
or threatened legal action is eventually determined to be with or without merit . . . .”
UNIVERSAL               TERMS              OF            SERVICE                AGREEMENT,
https://www.godaddy.com/legal/agreements/universal-terms-of-service-agreement (last
visited June 9, 2020).
                                               7
     Case 4:20-cv-02388 Document 1 Filed on 07/07/20 in TXSD Page 8 of 13




       25.    To this date, Agarwal has continued his efforts to extort Oxley for money2,

including but not limited to threatening to inform animal activists about allegedly unethical

treatment of animals on Oxley’s ranch located in Uvalde, Texas. A true and correct copy

of the emails containing such threats is attached hereto as Exhibit 6.

       26.    Pursuant to Section 6 of the Uniform Domain Name Dispute Resolution

Policy (the “UDRP”) which is incorporated into the terms of the Contract, GoDaddy has

not been named a defendant in this lawsuit but has been notified of this Complaint, having

every intention to abide by the orders and judgment of this Court. See Internet Corp. for

Assigned       Names        and      Numbers,        UDRP         (Oct.      24,      1999),

https://www.icann.org/resources/pages/policy-2012-02-25-en        (“[GoDaddy]      will   not

participate in any way in any dispute between [Oxley] and any party other than [GoDaddy]

regarding the registration and use of [the Oxley Domains]. [Oxley] shall not name

[GoDaddy] as a party or otherwise include [GoDaddy] in any such proceeding.”).

                                  CAUSES OF ACTION

               COUNT I – TORTIOUS INTERFERENCE WITH CONTRACT

       27.    Oxley incorporates and re-alleges the allegations of Paragraphs 1 through 26


2
   Through his prior history before the Arbitration and Mediation Center of the World
Intellectual Property Organization, Agarwal has gained a reputation for targeting notable
individuals and organizations in an attempt to extort them. See, e.g., Administrative Panel
Decision, Mr. Sidhartha Mallya v. Mr. Puneet Agarwal, World Intellectual Property
Organization Case No. D2014-1262 (October 20, 2014) and Administrative Panel
Decision, Facebook Inc. v. Puneet Agarwal, World Intellectual Property Organization Case
No. D2017-1491 (September 27, 2017).
                                             8
     Case 4:20-cv-02388 Document 1 Filed on 07/07/20 in TXSD Page 9 of 13




as though fully set forth herein.

       28.    Oxley has a valid and enforceable Contract with GoDaddy which, among

other things, allows Oxley to purchase, register, and sell certain domain names, including,

but not limited to, the Oxley Domains.

       29.    At all relevant times, Agarwal was aware of the Contract and, at points, even

acted as a broker to assist Oxley in the purchase and registration of domain names with

GoDaddy for Oxley’s account.

       30.    In order to extort Oxley, without any contractual basis whatsoever, Agarwal

willfully and intentionally filed the Indian Litigation to induce GoDaddy to lock the Oxley

Domains.

       31.    As a proximate result of the Indian Litigation, GoDaddy – per its rights under

the terms of the Contract – has locked the Oxley Domains unless and until it receives a

court order lifting the lock on the Oxley Domains.

       32.    As a result of the wrongful actions taken by Agarwal, Oxley has suffered

damages, including, but not limited to, his ability to sell the Oxley Domains despite receipt

of bona fide offers, and will continue to do so.

       WHEREFORE, Oxley respectfully requests that this Court enter judgment in his

favor and award him damages in excess of $5,000,000.00, including costs and attorney’s

fees, and any other relief this Court deems equitable and just.




                                              9
     Case 4:20-cv-02388 Document 1 Filed on 07/07/20 in TXSD Page 10 of 13




                            COUNT II – INJUNCTIVE RELIEF

       33.    Oxley incorporates and re-alleges the allegations of Paragraphs 1 through 32

as though fully set forth herein.

       34.    Oxley has a substantial likelihood of success on the merits given Agarwal’s

admissions prior to and after the filing of the Indian Litigation and failure/refusal to even

attempt service on Oxley in the Indian Litigation for almost seven months.

       35.    If GoDaddy is not restrained from locking the Oxley Domains, Oxley will be

irreparably harmed by not being able to sell the Oxley Domains despite bona fide offers

for the same which will uniquely affect the value of the domains and thereby cause

irreparable harm to the Oxley Domains.

       36.    The requested temporary restraining order and preliminary injunction will

allow Oxley to protect the value of the Oxley Domains and market the same, which, due

to their high value and unique nature, appeal to a limited number of purchasers during the

pendency of this action. Thus, the refusal of a bona fide offer for purchase of an Oxley

Domain, which Oxley would otherwise accept, will result in damages in the millions of

dollars. Agarwal and GoDaddy will suffer no judicially cognizable harm by granting of

the requested temporary restraining order or preliminary injunction allowing Oxley to sell

the Oxley Domains as neither Agarwal nor GoDaddy has an existing lien upon or an

ownership interest in the Oxley Domains. Should Agarwal prevail against Oxley in any

fashion, Agarwal’s ability to recover money damages from Oxley will not be impaired.

                                             10
     Case 4:20-cv-02388 Document 1 Filed on 07/07/20 in TXSD Page 11 of 13




       37.    It is in the interests of justice and public interest not to allow Agarwal to

extort Oxley, a business owner and operator in this District, by filing litigation in a foreign

country designed only to interfere with Oxley’s contractual relationship with GoDaddy and

with no intent to pursue its frivolous claims.

       38.    As Agarwal and GoDaddy will suffer no harm if GoDaddy is restrained or

enjoined from locking the Oxley Domains, Oxley respectfully requests that the Court not

require any security to support the requested injunctive relief.

       39.    Nonetheless, Oxley stands ready to post an adequate bond pursuant to

Federal Rule of Civil Procedure 65(c), should the Court determine that such a bond is

warranted.

       WHEREFORE, Oxley respectfully requests, pursuant to Rule 65 of the Federal

Rules of Civil Procedure, that the Court immediately issue a temporary restraining order

instructing GoDaddy to unlock the Oxley Domains and provide transfer instructions

regarding the same, set a hearing within fourteen (14) days of the issuance of a temporary

restraining order to determine whether the temporary restraining order should be made into

a preliminary injunction, and enter such other relief as the Court finds equitable and

appropriate, including an award of reasonable attorney fees incurred by Oxley.




                                              11
    Case 4:20-cv-02388 Document 1 Filed on 07/07/20 in TXSD Page 12 of 13




Respectfully submitted this 7th day of July, 2020.

                                                 /s/ Daniel V. Carsey
                                                 Daniel V. Carsey, SBN 24050386
                                                 SD No. 1691607
                                                 Attorney-in-Charge
                                                 Seth A. Day, Oklahoma Bar No. 20670*
                                                 Jared R. Ford, SBN 24117695*
                                                 HALL, ESTILL, HARDWICK, GABLE,
                                                 GOLDEN & NELSON, P.C.
                                                 100 North Broadway, Suite 2900
                                                 Oklahoma City, OK 73102
                                                 Telephone (405) 553-2313
                                                 Facsimile (405) 553-2855
                                                 Email dcarsey@hallestill.com
                                                       sday@hallestill.com
                                                        jford@hallestill.com
                                                 *Pro Hac Vice Application Forthcoming

                                                 ATTORNEYS FOR PLAINTIFF,
                                                 BRENT C. OXLEY




                                            12
Case 4:20-cv-02388 Document 1 Filed on 07/07/20 in TXSD Page 13 of 13
